United States Court of Appeals
                       For the First Circuit

No. 14-1194

                     UNITED STATES OF AMERICA,

                                 Appellee,

                                     v.

                       VÍCTOR MANUEL CARELA,

                       Defendant, Appellant.



                                ERRATA SHEET

     The opinion of this Court issued on November 4, 2015 is
amended as follows:

     On page 3, line 2: "uncovered" is replaced with "discovered"

     On page 3, line 4: "for" is replaced with "of"

     On page 3, line 8: "may" is replaced with "might"

     On page 3, line 9: "on" is replaced with "in"

     On page 3, footnote 2, line 3: change "has" with "had"

     On page   5,   line   7:    insert   "of   a"   between   "draft"   and
"contract"

     On page 5, line 19: "via" is replaced with "pursuant to"

     On page 19, line 13: change "Vessel" to "vessel"